      Case: 1:19-cv-06441 Document #: 26 Filed: 02/20/20 Page 1 of 7 PageID #:134




                            IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 BONNIE J. CASTLE, individually and on
 behalf of all others similarly situated,
                                                                   Case No.: 1: 19-cv-06441
            Plaintiff(s),
                                                                   Hon. Judge Steven C. Seeger
 v.

 FEDCHEX RECOVERY, LLC d/b/a FCR
 COLLECTION SERVICES,

            Defendant.


        DEFENDANT’S BRIEF IN SUPPORT OF ITS AFFIRMATIVE DEFENSE OF
                           ARTICLE III STANDING


       I.     INTRODUCTION

      Defendant FedCHEX Recovery, LLC (“Fedchex”) provides this brief in response to the

Court’s request for supplemental information regarding Defendant’s position on the issue of

Article III standing. Fedchecx is a debt collector under the meaning of the FDCPA that engages

in the business of collection of delinquent debts. Plaintiff’s complaint suggests that she suffered

“mental anguish and anxiety” when she received a collection letter from Fedchex that allegedly

included its d/b/a name on the face of the envelope. Article III standing requires that a claimant

establish that she has suffered an injury in fact that is fairly traceable to the defendant’s conduct

and that is likely to be redressed by a favorable judicial decision. Plaintiff cannot show that she

has suffered an injury in fact that is the result of Defendant’s conduct. As such, Plaintiff’s

complaint does not meat the minimum standard to maintain a suit in federal court and must fail

for want of standing.
    Case: 1:19-cv-06441 Document #: 26 Filed: 02/20/20 Page 2 of 7 PageID #:135




     II.   PLAINTIFF LACKS ARTICLE III STANDING AS SHE HAS SUFFERED NO
           INJURY-IN-FACT

       A. Constitutional Requirements

   Plaintiff’s complaint fails to allege facts sufficient to confer standing in federal court. The

Supreme Court has outlined that the “irreducible constitutional minimum” of standing consists of

three elements: the Plaintiff must have suffered an injury-in-fact, the injury must be fairly

traceable to the challenged conduct of the defendant, and the injury must be likely to be

redressed by a favorable judicial decision. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016);

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-561 (1992). To establish an injury-in-fact, the

Plaintiff must demonstrate that she suffered an “invasion of a legally protected interest” that is

“concrete and particularized” as well as “actual or imminent” and not merely “conjectural or

hypothetical.” Lujan, 504 U.S. at 5660. While “particularization” merely means that the Plaintiff

must have been affected in a personal and individual way, this particularized injury must also be

“concrete.” Spokeo, 136 S. Ct. at 1548. A concrete injury must be “de facto,” meaning it must

actually exist. Id.; see Black’s Law Dictionary 479 (9th ed. 2009).

   The Supreme Court has interpreted “concrete” to mean “real” and not “abstract.” Spokeo,

136 S. Ct. at 1548. While an intangible injury may still be considered “concrete” for the purposes

of standing, the Plaintiff must still show that she has actually suffered a legally recognizable

harm. See Pleasant Grove City v. Summum, 555 U.S. 460 (2009) (holding that while a violation

of the right to free speech is an intangible harm, such harm is nevertheless a “concrete” injury).

However, the Court makes clear that even when Congress has codified a legal right in the form

of a statute, a Plaintiff does not automatically satisfy the “injury-in-fact” requirement any time

she sues to “vindicate that right.” Spokeo, 136 S. Ct. at 1548. Rather, Article III standing requires

a concrete injury even in the context of a statutory violation.” Id. (holding that the Plaintiff could


                                                  2
    Case: 1:19-cv-06441 Document #: 26 Filed: 02/20/20 Page 3 of 7 PageID #:136




not allege a mere procedural violation “divorced from any concrete harm” and still satisfy the

injury in fact requirement); see Summers v. Earth Island Institute, 555 U.S. 488 (2009) (holding

that “[D]eprivation of a procedural right without some concrete interest that is affected by the

depravation…is insufficient to create Article III standing”).

       B. The Seventh Circuit’s Analysis

   The Seventh Circuit has similarly recognized these principals in examining the constitutional

requirement of Article III standing in several consumer protection cases. For instance, in Casillas

v. Madison Avenue Associates, the court determined that Plaintiff’s allegation of a bare statutory

violation resulting in no articulable harm was insufficient to satisfy the concrete injury

requirement for Article III standing. 926 F.3d 329 (7th Cir. 2019). In Casillas, the Plaintiff filed

suit alleging a debt collection defendant’s violation of the Fair Debt Collection Practices Act for

failing to include certain necessary information in collection notices. Plaintiff claimed that the

defendant’s failure to inform consumers that they must respond in writing to collection notices in

order to trigger certain statutory protections violated the FDCPA. The court held that because the

record established that the plaintiff had never considered responding to the notice in any manner,

she could not demonstrate an injury-in-fact necessary to confer Article III standing. As the

plaintiff’s claims did not implicate the protections set-out in Section 1692g(a) of the FDCPA, her

allegations failed to adequately show an injury-in-fact.

   Similarly, in Meyers v. Nicolet Restaurant of De Pere, LLC, the Seventh Circuit concluded

that the plaintiff’s claims alleging a violation of the Fair and Accurate Credit Transactions Act

must fail for lack of Article III standing. 843 F.3d 724 (7th Cir. 2016). Here, the court held that

while printing the plaintiff’s credit card expiration date on a receipt violated the FACTA, there

was no concrete injury because plaintiff did not suffer any actual harm or “appreciable risk” of



                                                  3
    Case: 1:19-cv-06441 Document #: 26 Filed: 02/20/20 Page 4 of 7 PageID #:137




identity theft. Id. at 727. The court explained that “Congress was instead quite concerned with

the abuse of FACTA lawsuits, finding that ‘the continued appealing and filing of these law-suits

represents a significant burden on the hundreds of companies that have been sued and could well

raise prices to consumers without corresponding consumer protection benefit.’ That is why

Congress sought to limit FACTA lawsuits to consumers ‘suffering from any actual harm.’” Id. at

728; Pub. L. 110-241, § 2(a)(6), (7). As the plaintiff in Meyers was not such a person who had

suffered concrete harm resulting in an injury-in-fact, the court concluded that his claims must fail

for lack of Article III standing.

    Finally, the Seventh Circuit reached the same conclusions when considering Crabtree v.

Experian Information Solutions, Inc. in which the plaintiff alleged a violation of the Fair Credit

Reporting Act. Nos. 18-3416, 18-3405, 2020 U.S. App. LEXIS 2698 (7th Cir. Jan. 28, 2020). In

Crabtree, the plaintiff filed suit claiming that the defendant had improperly disseminated his

credit information to a lender that was assembling a pre-screened list of creditworthy consumers.

The plaintiff alleged that because he had not received a firm offer of credit from the lender who

received his credit information, the defendant’s release of the credit information constituted an

FCRA violation. Though the court recognized that the unauthorized disclosure of plaintiff’s

credit information can constitute an injury-in-fact, plaintiff had failed to provide any evidence

demonstrating the alleged injury giving rise to the FCRA claim. The court concluded “Crabtree

had to come forward with something showing that he did not receive a firm offer, that Western

Sierra would not have honored a firm offer, that he was affected by the lack of a firm offer, or

that he suffered any actual emotional damages. He failed on each possible ground, leaving him

without the concrete injury necessary for Article III standing.” Id. at *15.




                                                  4
    Case: 1:19-cv-06441 Document #: 26 Filed: 02/20/20 Page 5 of 7 PageID #:138




   It must be noted however that Fedchex does not argue this issue to suggest that all procedural

violations or seemingly benign statutory violations are categorically insufficient to confer Article

III standing. Such a conclusion would be contrary to the purpose of consumer protection laws

like the FDCPA and is incompatible with Seventh Circuit precedent. For instance, in Keele v.

Wexler, the Seventh Circuit found that the plaintiff had standing as the defendant’s patently

illegal threatening and demeaning collection letters represented blatant misconduct by the debt

collectors in violation of a protected interest under the FDCPA. 149 F.3d 589 (7th Cir. 1998).

Here, the plaintiff could sufficiently plead concrete harm constituting an injury-in-fact that was a

direct result of the defendant’s conduct. In Pierre v. Midland Credit Mgmt., Inc., the court

determined that the plaintiff had standing as she was injured when the collection agency failed to

adequately inform her of her legal rights with regard to her out-of-statute debt. No. 16 C 2895,

2019 U.S. Dist. LEXIS 146272 (N.D. Ill. Aug. 28, 2019). The court found that the collector’s

conduct caused concrete harm as it had sent a legally misleading dunning letter seeking payment

on a time-barred debt without including the required FDCPA disclosures. Plaintiff faced the real

and imminent harm of relinquishing her legal rights with respect to the subject debt.

    Finally, in Lavallee v. Med-1 Solutions, LLC, the court distinguished the instant case from

the principles articulated by Spokeo in holding that the defendant’s FDCPA violation represented

concrete harm constituting an injury-in-fact. 932 F.3d 1049 (7th Cir. 2019). In Lavalle, the

defendant sent the plaintiff a collection letter that failed to include any of the necessary

disclosures required by the FCPA. Unlike Casillas, where the collector merely failed to

adequately inform the debtor of the proper procedure for exercising her rights, the defendant in

Lavalle utterly failed to inform the plaintiff of her rights at all. As such, plaintiff was faced with

the imminent potential for concrete harm as a direct result of defendant’s FDCPA violation.



                                                   5
    Case: 1:19-cv-06441 Document #: 26 Filed: 02/20/20 Page 6 of 7 PageID #:139




        C. The Instant Action

    In the case at bar, Plaintiff has failed to plead facts sufficient to establish the concrete harm

necessary to demonstrate an injury-in-fact. Like the plaintiff in Crabtree, Plaintiff does not claim

that Defendant’s alleged violation of Section 1692f (8) was the source of any of her supposed

injuries. Similarly, like the plaintiff in Casillas, Plaintiff does not "allege that [Fedchex’s]

actions harmed or posed any real risk of harm to [her] interests under the Act." Casillas, 926

F.3d at 334. At no point does Plaintiff’s complaint suggest that Defendant’s actions ever harmed

her right to privacy regarding her debts. There are no allegations that anyone besides Plaintiff

ever saw the letter in question, or any other allegations proposing even a speculative harm to the

Plaintiff’s interests under the FDCPA. Cf. Perea v. Codilis & Associaties, P.C., 2019 U.S. Dist.

LEXIS 169761, 2019 WL 4750283, at *3 (N.D. Ill. 2019) ("[W]hile Perea alleged that an

unsophisticated consumer would be mislead [sic] by the letter, he fails to allege . . . that he

himself was confused or misled by what the letter said."). Plaintiff’s only other allegation with

respect to Defendant’s conduct is that the revelation that the letter she received was from a debt

collector “caused [her] mental anguish and anxiety.” Compl. ¶ 47. Such feelings however have

no relation to the alleged FDCPA violations, as Plaintiff’s “mental anguish and anxiety” amounts

to nothing more than the anxiety that one would feel when facing debt collection. See also

Buchholz v. Tanick, 946 F.3d 855 (6th Cir. 2020).

     III. CONCLUSION

    In light of the standing requirements articulated by the Supreme Court and relevant Seventh

Circuit precedent, Plaintiff’s claims fail to sufficiently allege the concrete harm necessary for a

showing of an injury-in-fact. Plaintiff has plead no facts to establish that she was harmed or

faced potential harm as a result of Defendant’s alleged violations of the FDCPA. Similarly,



                                                   6
    Case: 1:19-cv-06441 Document #: 26 Filed: 02/20/20 Page 7 of 7 PageID #:140




Plaintiff’s alleged emotional harm stem not from Defendant’s conduct, but from the status of

Plaintiff’s delinquent debt. As Plaintiff’s allegations do not and cannot show the necessary

element of an injury-in-fact, Plaintiff’s complaint must fail for lack of Article III standing.



February 20, 2020                                      Respectfully Submitted,

                                                       FedCHEX Recovery, LLC



                                                       /s/ Luke K. Chamberlain
                                                       Luke K. Chamberlain (IL 6332539)
                                                       Messer Strickler, Ltd.
                                                       225 W. Washington St., Suite 575
                                                       Chicago, Illinois 60606
                                                       Ph.: (312) 216-1218
                                                       Fx.: (312) 334-3473
                                                       lchamberlain@messerstrickler.com




                                                  7
